Case 1:18-cv-00211-RDA-JFA Document 198 Filed 05/31/19 Page 1 of 2 PageID# 2189



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 SIMRET SEMERE TEKLE                       )
                                           )
       Plaintiff,                          )
                                           )
       v.                                  )               Case No.:      1:18-cv-00211
                                           )
 NOUF BINT NAYEF ABDUL-AZIZ AL SAUD )
 and MOHAMMAD BIN ABDULLAH AL SAUD )
                                           )
       Defendants.                         )
 __________________________________________)


                                   NOTICE OF HEARING
        PLEASE TAKE NOTICE that on June 21, 2019, at 10:00 a.m., or as soon as thereafter as

 counsel may be heard, Defendants Mohammad bin Abdullah al Saud and Nouf bint Nayef Abdul-

 Aziz al Saud, by and through undersigned, will move this Court to grant Defendants’ Objections

 and Motion to Set Aside a Portion of the Magistrate Judge’s May 17, 2019, Discovery Order. (ECF

 No. 196).

 Dated: May 31, 2019                                Respectfully submitted,


                                                    /s/ John L. Brownlee
                                                    John L. Brownlee (VSB# 37358)
                                                    Stuart G. Nash (pro hac vice)
                                                    David L. Haller (pro hac vice)
                                                    HOLLAND & KNIGHT LLP
                                                    1650 Tysons Boulevard, Suite 1700
                                                    Tysons, VA 22102
                                                    Telephone: 703.720.8600
                                                    Facsimile: 703.720.8610
                                                    Email: John.Brownlee@hklaw.com
                                                    Email: Stuart.Nash@hklaw.com
                                                    Email: David.Haller@hklaw.com
                                                    Counsel for Defendants Mohammad bin
                                                    Abdullah al Saud and Nouf bint Nayef
                                                    Abdul-Aziz al Saud
Case 1:18-cv-00211-RDA-JFA Document 198 Filed 05/31/19 Page 2 of 2 PageID# 2190



                                 CERTIFICATE OF SERVICE
         I certify that on this 31st day of May, 2019, a true copy of the foregoing was served via

 electronic case filing to:


 Nicholas Cooper Marritz                             Richard F. Levy
 Legal Aid Justice Center                            Jenner & Block LLP
 6066 Leesburg Pike, Suite 520                       1099 New York Avenue NW, Suite 900
 Falls Church, VA 22041                              Washington, DC 20001
 nicholas@justice4all.org                            rlevy@jenner.com


 Jonathan A. Langlinais                              Agnieszka M. Fryszman
 Jenner & Block LLP                                  Cohen Milstein Sellers & Toll PLLC
 1099 New York Avenue NW, Suite 900                  1100 New York Avenue NW, Fifth Floor
 Washington, DC 20001                                Washington, DC 20005
 jalanglinais@jenner.com                             afryszman@cohenmilstein.com


 Le’ake Fesseha                                      Martina Elizabeth Vandenberg
 Le’ake Fesseha Law Office                           The Human Trafficking Legal Center
 901 S. Highland Street, Suite 312                   1030 15th Street NW, Suite 1048
 Arlington, VA 22204                                 Washington, DC 20005
 leakef@hotmail.com                                  mvandenberg@htlegalcenter.org

 Sarah Linnell Bessell                               Andrew B. Cherry
 The Human Trafficking Legal Center                  Jenner & Block LLP
 1030 15th Street NW, Suite 1048                     1099 New York Avenue NW, Suite 900
 Washington, DC 20005                                Washington, DC 20001
 sbessell@htlegalcenter.org                          acherry@jenner.com


 Satenik Harutyunyan
 Jenner & Block LLP
 1099 New York Avenue NW, Suite 900
 Washington, DC 20001
 sharutyunyan@jenner.com

 Counsel for Plaintiff Simret Semere Tekle


                                                     /s/ John L. Brownlee
                                                     John L. Brownlee
